Dan Donahue Tel Fax donahued@gtlaw.com April 2, VIA EDGAR Ms. Kate Tillan Assistant Chief Accountant Division of Corporation Finance Securities and Exchange Commission treet, N.E. Mail Stop Washington, DC 20549 Re: CPC of America, Inc. File No. 000-24053 Dear Ms. Tillan: This firm represents CPC of America, Inc. (“Company”) and we are writing in response to your letter dated April 1, 2009 to Mr. Rod A. Shipman, president and chief executive officer of the Company.On behalf of the Company, we provide below the Company’s responses to your letter of April 1, 2009 numbered in the order in which your comments were provided. 1.After careful consideration, the Company hereby confirms that its internal control over financial reporting was effective as of December 31, 2008 and, in particular, that there were no material weaknesses in its internal control over financial reporting as of that date.The Company’s principal financial and accounting officer, Marcia Hein, had reviewed the professional standards relating to the calculation of the beneficial conversion feature in a timely manner, however, Ms. Hein had apparently misinterpreted the materials she had reviewed.Ms.Hein became aware of and corrected her error in interpretation in the fourth quarter of 2008.As a result, the Company believes that any errors in calculation of the beneficial conversion feature had been remediated as of December 31, 2008 and that this matter did not adversely affect the effectiveness of the Company’s internal control over financial reporting as of that date. With regard to whether the possibility of additional future misinterpretations of the financial standards could lead to future errors in the Company’s financial statements and thereby represent a material weakness in the Company’s internal control over financial reporting, the Company does not consider the potential for misinterpretation to rise to the level of a material weakness or significant deficiency, as either term is understood by Auditing Standard No. 2.In this regard, we wish to point out that the Company’s principal financial and accounting officer, Ms. Hein, is licensed by the states of Colorado and California as a certified public accountant and has over 25 years of experience in accounting and auditing, including 20 years spent servicing SEC reporting companies as an accounting consultant or auditor.Ms.
